Exhibit 10.62

AMENDMENT TO

METLIFE POLICYHOLDER TRUST AGREEMENT

AMENDMENT TO METLIFE POLICYHOLDER TRUST AGREEMENT (the “Amendment Agreement”),
dated November 8, 2001, by and among Metropolitan Life Insurance Company, a New
York corporation, MetLife, Inc., a Delaware corporation, Mellon Investor
Services LLC, a limited liability company organized under the laws of New Jersey
(formerly known as ChaseMellon Shareholder Services, L.L.C.), as custodian of
the Interests under the MetLife Policyholder Trust Agreement, and Wilmington
Trust Company, a Delaware banking company, not in its individual capacity but
solely as Trustee (collectively, the “Parties”).

Capitalized terms used in this Amendment Agreement but not defined herein shall
have the meanings ascribed thereto in the Agreement, as defined below.

WITNESSETH:

WHEREAS, the Parties have previously entered into the MetLife Policyholder Trust
Agreement, dated as of November 3, 1999 (the “Agreement”); and

WHEREAS, pursuant to the terms of the Agreement, the Parties wish to amend the
Agreement as provided herein;

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Amendment of the Agreement.

The Agreement is hereby amended as follows:

Section 4.2 of the Agreement is hereby amended by inserting the following after
the last sentence:

“The Interests of a Trust Beneficiary to whom Interests are transferred pursuant
to Section 4.2(a) shall be increased to reflect such transfer and such
transferred Interests shall be deemed to be beneficially owned by such Trust
Beneficiary and, except as set forth in the next sentence, subject to all
provisions of this Agreement and the Purchase and Sale Program Procedures. Such
Trust Beneficiary shall be permitted to make a Sale Election with respect to
all, but not less than all, of such transferred Interests without being subject
to the limitations set forth under Section 5.3(c) of this Agreement and
Section 4 of the Purchase and Sale Program Procedures.”

2. Agreement Otherwise Unchanged.

Except as herein provided, the Agreement shall remain unchanged and in full
force and effect and each reference to the Agreement in the Trust Agreement
shall be a reference to the Agreement as amended hereby and as it may be further
amended and in effect from time to time.

3. Counterparts.

This Amendment Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



--------------------------------------------------------------------------------

4. Governing Law.

THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR
RULES OF CONFLICTS OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER STATE.

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment Agreement to
be executed as of the date first set forth above.

 

METROPOLITAN LIFE INSURANCE COMPANY

By:

  /s/ Gwenn L. Carr   Name: Gwenn L. Carr   Title: Vice President and Secretary

METLIFE, INC.

By:

  /s/ Gwenn L. Carr   Name: Gwenn L. Carr   Title: Vice President and Secretary

WILMINGTON TRUST COMPANY, as Trustee

By:

  /s/ Joseph B. Feil   Name: Joseph B. Feil   Title: Senior Financial Services
Officer

MELLON INVESTOR SERVICES

By:

  /s/ Denise Melato   Name: Denise Melato   Title: Vice President